IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY STANLEY, §
§
Defendant Below, § No. 79, 2015
Appellant, §
{5 Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID Nos. 1101020723 and
§ 1106019686
Plaintiff Below, §
Appellee. §

Submitted: April 28, 2015
Decided: June 4, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 4th day of June 2015, upon consideration of the appellant's Supreme
Court Rule 26(0) brief, the State's response, and the record below, it appears to the
Court that:

(1) On September 22, 2011, the appellant, Anthony Stanley, pled guilty to
Reckless Endangering in the First Degree, Possession of a Firearm During the
Commission of a Felony (“PFDCF”), and Possession of a Firearm by a Person
Prohibited (“PFBPP”). These charges arose from a January 2011 shooting at a
bowling alley (“Bowling Alley Shooting”) in which ﬁve innocent bystanders were
shot. As part of the plea agreement, Stanley agreed to testify truthfully at the trial

of the other shooters and the State agreedth enter a nolle prosequi on the other

charges in the indictment. Stanley had previously told the police that he was one
of the shooters and that LeShawn Washington had shot him in the bowling alley.

(2) At Washington’s trial, Stanley testiﬁed that Washington did not shoot
him. The State then played a recording of Stanley’s previous inconsistent
statement to the police. The State also played recordings of prison calls made by
Stanley in which he expressed a desire to undermine the State’s case and deal with
Washington himself.

(3) On January 31, 2012, Stanley pled guilty to Assault in the First
Degree, PFDCF, and Conspiracy in the Second Degree. These charges arose from
Stanley shooting a man while he was on bail in the Bowling Alley Shooting
(“Claymont Street Shooting”). As part of the plea agreement, the State entered a
mile prosequi on the other charges in the indictment.

(4) Presentence investigations (“PSI”) were ordered in both the Bowling
Alley Shooting case and the Claymont Street Shooting case. On June 8, 2012,
Stanley was sentenced in both cases to a total of ﬁfty-six years of Level V
incarceration, suspended aﬁer forty-nine years for decreasing levels of supervision.
The Superior Court subsequently issued a corrected sentencing order, which
reduced Stanley’s sentence to forty-nine years of Level V incarceration, suspended

after forty-seven years for decreasing levels of supervision.

(5) Stanley appealed the Superior Court’s judgment and his counsel ﬁled
a brief under Supreme Court Rule 26(c). In his points on appeal, Stanley
contended that the Superior Court erred by not articulating the aggravating factors
for exceeding the sentencing guidelines and that the State misrepresented his
criminal record to the Superior Court. This Court afﬁrmed the judgment of the
Superior Court on February 12, 2013.1

(6) In March 2013, Stanley ﬁled a motion for postconviction relief under
Superior Court Criminal Rule 61 (“Rule 61”) in the Claymont Street Shooting
case. Stanley claimed his counsel was ineffective because he failed to provide any
discovery, failed to inform Stanley that he had a right to a speedy trial, and told
Stanley that he did not believe he could win the case and Stanley should accept the
guilty plea. In June 2013, Stanley ﬁled motions for postconviction relief in the
Bowling Alley Shooting case and the Claymont Street Shooting case. In both
motions, Stanley contended that the Superior Court failed to consider the
appropriate sentencing factors, the Superior Court failed to explain the basis for
deviating from the sentencing guidelines, and that the State misrepresented his

criminal record to the Superior Court. Postconviction counsel (“Postconviction

Counsel”) was appointed to represent Stanley.

1 Stanley v. State, 2013 WL 543897 (Del. Feb. 12, 2013).

is)

(7) Postconviction Counsel ﬁled an amended motion for postconviction
relief on June 17, 2014. In this motion, Postconviction Counsel argued that
Stanley’s former counsel (“Former Counsel”) was ineffective because he failed to

investigate and present mitigating evidence at sentencing, despite red ﬂags raised
by the PSI. Former Counsel submitted an afﬁdavit stating that he was aware of the
contents of the PSI and believed the PSI sufﬁciently outlined Stanley’s childhood
and family hardships. Former Counsel also described the negative reactions of the
State and sentencing judge to Stanley’s testimony at the trial of LeShawn

Washington.

(8) In opposition to the postconviction motion, the State argued that

Stanley had not established Former Counsel was deﬁcient or that he was

2

prejudiced under Strickland v. Washington. The State also relied on State v.

Williams3 to argue that Former Counsel was not required to obtain a mitigation

expert and that Stanley failed to show he suffered prejudice. A Superior Court
Commissioner recommended denial of Stanley’s motion for postconviction relief.
The Commissioner found that Stanley’s conclusory ineffective assistance of
counsel claims and failure to identify mitigating evidence that he claimed should

have been discovered did not rebut the presumption that Former Counsel was

2 Strickland v. Washington, 466 US. 668 (1984).

3 2014 WL 2536992 (Del. Super. Ct. June 2, 2014), aff’d, 110 A.3d 550 (Del. 2015).

professionally reasonable. The Commissioner also found that Stanley had failed to
show prejudice as a result of Former Counsel’s conduct because there was no
reasonable basis to believe that any mitigating evidence provided by Former
Counsel would have altered Stanley’s sentence, especially in light of Stanley’s
actions while on bail for the Bowling Alley Shooting and his testimony at
LeShawn Washington’s trial.

(9) After de novo review, the Superior Court adopted the report and
recommendation of the Commissioner and denied Stanley’s motion for
postconviction relief. This appeal followed. On appeal, Postconviction Counsel
ﬁled a brief and a motion to withdraw under Supreme Court Rule 26(0) (“Rule
26(c)”). Postconviction Counsel asserts that, based upon a complete and careful
examination of the record, there are no arguably appealable issues.

(10) Postconviction Counsel informed Stanley of the provisions of Rule
26(0) and provided Stanley with a copy of the motion to withdraw and the
accompanying brief. Postconviction Counsel also informed Stanley of his right to
identify any points he wished this Court to consider on appeal. Stanley has raised
two issues for this Court’s consideration. The State has responded to the issues
raised by Stanley and asked this Court to afﬁrm the Superior Court's judgment.

(11) When reviewing a motion to withdraw and an accompanying brief

under Rule 26(0), this Court must: (i) be satisﬁed that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)
must conduct its own review of the record and determine whether the appeal is so

totally devoid of at least arguably appealable issues that it can be decided without
an adversary presentation.4

(12) On appeal, Stanley argues that: (i) the Superior Court failed to
determine that Stanley knowingly waived his trial rights in his Claymont Street
Shooting guilty plea; and (ii) Former Counsel provided inadequate advice
concerning a PSI in the Bowling Alley Shooting. Stanley does not raise the
mitigating evidence issue argued by Postconviction Counsel in the Superior Court.
Because neither of the points Stanley raises on appeal were raised in the Superior
Court proceedings, our review is limited to plain error.5 Plain error is “limited to
material defects which are apparent on the face of the record; which are basic,
serious, and fundamental in their character, and which clearly deprive an accused
of a substantial right, or which clearly show manifest injustice.”6

(13) Stanley could have challenged whether he knowingly entered a guilty

plea in a motion to withdraw under Superior Court Criminal Rule 32(d) or on

direct appeal, but did not do so. Thus, this claim is barred by Superior Court

4 Penson v. Ohio, 488 US. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).

5 Supr. Ct. R. 8.

6 Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).

Criminal Rule 61(i)(3) unless Stanley can establish cause and prejudice7 or plead a
colorable claim of a miscarriage of justice because of a constitutional violation that
undermined the fairness of the proceedings.8 Stanley has not satisﬁed either

standard.

(14) The record reﬂects that Stanley signed a Truth-In—Sentencing guilty
plea form in which he marked “yes” to the question regarding Whether he
understood that by pleading guilty he would not have a trial and that he waived his
right to a trial by jury. The transcript of the plea colloquy reﬂects that Stanley’s
counsel informed the Superior Court that Stanley understood he waived the
constitutional rights enumerated in the Truth—in-Sentencing guilty plea form and
that his plea waived his right to trial. Stanley reaponded afﬁrmatively to the
Superior Court when asked if he reviewed the Truth-in-Sentencing guilty plea
form. Under these circumstances, we conclude there is no plain error in Stanley’s
guilty plea in the Claymont Street Shooting case.

(15) Stanley next claims his counsel was ineffective because the Truth-in-
Sentencing guilty plea form in the Bowling Alley Shooting case reﬂected that the

parties requested a PS1, but Former Counsel indicated at the guilty plea colloquy

7 Super. Ct. Crim. R. 61(i)(3) (2013) (providing that claim not asserted in proceedings leading to

judgment of conviction is barred unless movant shows cause for default and prejudice from
violation of movant’s rights).

8 Super. Ct. Crim. R. 61(i)(5) (2013) (providing that Rule 61(i)(3) does not apply to claim that
court lacked jurisdiction or colorable claim of miscarriage of justice).

that he had not requested or agreed to a PSI. Stanley also claims Former Counsel
did not explain why he had reservations concerning a PSI and that if these
reservations were based on concerns that a PSI could be harmful to Stanley, then
that could have affected Stanley’s decision to plead guilty. To establish a claim of
ineffective assistance in the context of a guilty plea, a defendant must show that: (i)
his counsel's conduct fell below an objective standard of reasonableness; and (ii)
there is a reasonable probability that but for counsel's errors, he would not have
pled guilty and would have insisted on proceeding to trial.9 A defendant must
substantiate a claim of ineffective assistance with concrete allegations of cause and
actual prejudice or else risk summary dismissal.10

(16) Stanley’s conclusory and speculative allegations regarding the PSI do
not establish plain error. Regardless of whether parties request a PSI, the Superior
Court has the discretion to order a PSI.11 The Superior Court chose to exercise its

discretion to order a PSI in the Bowling Alley Shooting case. Stanley also faced

the possibility of a PSI if he proceeded to trial. If a jury found Stanley guilty based

9 Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Albury v. State, 551 A.2d 53, 59 (1988).

1" Chatrin v. State, 2012 WL 5844886, at *2 (Del. Nov. 16, 2012); Younger v. State, 580 A.2d
552, 556 (Del. 1990).

11 11 Del. C. § 4331(a) (“Upon conviction of any person for any crime and before sentencing,
the court may, before ﬁxing punishment or imposing sentence, direct an Investigative Services
ofﬁcer to thoroughly investigate and report upon the history of the accused and any and all other
relevant facts, to the end that the court may be fully advised as to the appropriate and just
sentence to be imposed) (emphasis added).

on the overwhelming evidence of his involvement in the Bowling Alley Shooting,
including his own statement, then the Superior Court could have exercised its

discretion to order a PSI before sentencing.12 We conclude that Stanley’s PSI

claim is without merit.

(17) This Court has reviewed the record carefully and has concluded that
Stanley’s appeal is wholly without merit and devoid of any arguably appealable
issue. We also are satisﬁed that Postconviction Counsel has made a conscientious
effort to examine the record and the law and has properly determined that Stanley

could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

[Sﬂgm

Justice

121d